Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“3D Compressed Sensing CPMG with Group-Sparse Reconstruction for Myelin Water Imaging”, PROCEEDINGS OF THE INTERNATION SOCIETY FOR MAGNETIC RESONANCEC IN MEDICINE, ISMRM, JOINT ANNUAL MEETING ISMRM-ESMRMB, MILAN, ITALY, 10-16 MAY 2014, Nr. 4225, 28. April 2014, XP040670999), hereinafter referred to as Chen.	With reference to claims 1, 13 and 17, Chen teaches a computer-implemented method for creating, using a magnetic resonance (MR) system, a MR image of a predetermined three-dimensional volume portion of a patient, the method comprising: 	operating a MR data acquisition scanner to acquire, during a first step, MR data of the volume portion of the patient using a first plurality of echo trains (Fig. 1 and 4, "Methods" section); 	operating the MR data acquisition scanner to acquire, during a second step, MR data of the volume portion of the patient using a second plurality of echo trains, the MR data acquired during the first step and the second step corresponding to a plurality of k-space lines associated with each of the first plurality of echo trains and the second plurality of echo trains (fig. 1, "Methods" section; a 3D CPMG sequence with 32 echoes per echo train and 2 averages was recorded line by line with a Cartesian .
With reference to claim 2, Chen further teaches the average spacing of the intersection points for k-space lines corresponding to the MR data acquired during the second step is greater than the average spacing of intersection points for k-space lines corresponding to the MR data acquired during the first step by a factor, wherein the factor increases with a ratio of (i) the number of intersection points for k- space lines corresponding to the MR data acquired during the first step to (ii) the number of the intersection points for k-space lines corresponding to the MR data acquired during the second step o relative to a phase of a second RF excitation pulse used during the second sequence (Fig. 4, and “Methods” section).	With reference to claim 12, Chen further teaches during the first step, MR data of the volume portion of the patient is acquired via the first plurality of echo trains in accordance with a first sequence, during the second step, MR data of the volume portion of the patient is acquired via the second plurality of echo trains in accordance with a second sequence, and a phase of first refocusing pulses used during the first sequence is shifted by 180o relative to a phase of second refocusing pulses used during the second sequence (Fig. 4, and “Methods” section). 
	With reference to claims 14, Chen further teaches the magnetic resonance data acquisition scanner is configured to completely acquire a central part of k-space associated with the plurality of k-space lines during the first step, and to acquire the central part of k-space using echo trains that exclusively result in the acquisition of MR data associated with the central part of k-space (Fig. 1, “Methods” section, and the description of Fig. 1).	With reference to claim 15, Chen further teaches the magnetic resonance data acquisition scanner is configured to completely acquire a central part of k-space associated with the plurality of k-.
Conclusion
Paul (US 2014/0028313 A1) teaches a method and apparatus to acquire MR data.	Corum et al. (US 2013/0084023 A1) teaches a multistep correction for angle consistent artifacts in radial sampled datasets.	Machida et al. (US 2001/0006345 A1) teaches a multi-echo method represented by a FSE method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.